Citation Nr: 1456734	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1976 to May 1979 and from June 1979 to July 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the RO.

In January 2014, the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veteran Claims (Court).  The parties then entered into a Joint Motion for Remand (JMR) in July 2014 in which they agreed to vacate the Board's January 2014 rating decision and return the case to the Board.  The Court granted that motion.

In November 2014 VA notified the Veteran and his representative of the Court's decision and allowed 90 days for submission of additional evidence and argument.  That same month, the Veteran's representative submitted additional argument, and in December 2014 they waived the remainder of the 90-day period.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the RO wrote to the Veteran to notify him that he had been scheduled for a Board hearing to take place in May 2013.  However, the United States Postal Service returned the letter several days later.  Thus, it is doubtful that the hearing notice was received.  The Veteran did not report for the hearing.  In the JMR and a November 2014 Appellate Brief, the Veteran's representative requested that the hearing be rescheduled.  Under these circumstances, the Board agrees that the Veteran's hearing with the Board should be rescheduled.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing at his correct address.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




